                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Alan Bruce Carruthers,                        )          Civil Action No. 6: 18-cv-2245-RMG
                                              )
                                              )
                       Petitioner,            )
                                              )                ORDER AND OPINION
       V.                                     )
                                              )
Aaron Joyner,                                 )
     Respondent.                              )
~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 12) recommending the Court dismiss Petitioner's Petition for a Writ of Habeas Corpus

("Petition"). For the reasons set forth below, the Court adopts the R & Ras the order of the Court

and the Petition is dismissed.

I.     Background

       On August 13, 2018, Petitioner Alan Bruce Carruthers filed a Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241. (Dkt. No. 1.) On August 17, 2018, the Magistrate Judge

gave Petitioner twenty-one days to bring his Petition into proper form. 1 (Dkt. No. 5.) The

Magistrate Judge warned that the case was subject to dismissal if Petitioner did not bring his case

into proper form within the period required by the order. (Dkt. No. 5.) After Petitioner failed to

comply with the first order, the Magistrate Judge issued a second order on September 10, 2018,

and gave Petitioner an additional twenty-one days to bring his Petition into proper form. 2 (Dkt.



1
 The Magistrate Judge ordered Petitioner to pay the five-dollar ($5) filing fee for a habeas corpus
action or complete and return the Form AO 240 (application to proceed informa pauperis).
2
  In the second order, the Magistrate Judge again ordered Petitioner to pay the five-dollar ($5)
filing fee for a habeas corpus action or complete and return the Form AO 240 (application to
proceed informa pauperis). (Dkt. No. 8).
No. 8). Petitioner did not respond to the second order. The Magistrate Judge recommended

dismissing the Petition without prejudice. (Dkt. No. 12).

II.     Legal Standard

        A.      Pro Se Pleadings

        This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep 't of Social Services, 901 F.2d 387 (4th Cir. 1990).

        B.      Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de nova determination of those portions of the R & R Petitioner specifically

object. Fed. R. Civ. P. 72(b)(2). Where Petitioner fails to file any specific objections, "a district

court need not conduct a de nova review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. SC Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983)). Petitioner did not file objections in this case, and the R & R is reviewed for clear error.
III.    Discussion

        The Magistrate Judge issued two orders, each providing Petitioner with twenty-one (21)

days to bring their case into proper form. The Petitioner failed to respond to either order or provide

the items necessary to bring the case into proper form. Petitioner' s lack of response to the orders

and failure to bring his case into proper form indicates an intent not to prosecute this case and the

Petition is therefore subject to dismissal. See Fed. R. Civ. P. 41(b) (district courts may dismiss an

action if a plaintiff fails to comply with an order of the court); see also Ballard v. Carlson, 882

F.2d 93, 95 (4th Cir. 1989) (dismissal appropriate when accompanied by a warning). Therefore,

the Court adopts the Magistrate Judge ' s R & Rand dismisses the Petition. 3

IV.     Conclusion

        For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 12) is ADOPTED

as the order of the Court, and Petitioner' s Petition (Dkt. No. 1) is DISMISSED WITHOUT

PREJUDICE.

                                    Certificate of Appealability

The governing law provides that:

        (c)(2) A certificate of appealability may issue ... only if the applicant has made a
        substantial showing of the denial of a constitutional right.

        (c)(3) The certificate of appealability . . . shall indicate which specific issue or
        issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable jurists

would find this Court' s assessment of his constitutional claims debatable or wrong and that any



3
  While Petitioner did not file any objections he did file a letter with the Court requesting
"clarification" on the status of this case and stating that he had another case, Civil Action No. 6: 18-
1977-RMG-KFM, before this Court. (Dkt. No. 14.) For the sake of clarification, this case, Civil
Action No. 6:18-2245-RMG is now dismissed without prejudice, and the other case, 6:18-1977-
RMG-KFM, is still pending.
dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001 ). In this case, the legal standard for the issuance of a certificate of

appealability has not been met because reasonable jurists would not find it debatable that Petitioner

failed to comply with the Court's orders. Therefore, a certificate of appealability is DENIED.

       AND IT IS SO ORDERED.




                                                      Richard Mark Gergel
                                                      United States District Court Judge

November    .s-,
               2018
Charleston, South Carolina
